NOT F()R Pl.`iB.L}iC/»\'l`l(_)N IN WI*`,S’I"S ltl./\VVAI‘I R.I€P()RTS AN`_D PACIFIC REPOIK'I`E.R

3 " =;)

NO. 297l1

 

:N THE :NTERMED:ATE comm oF APPEALS  ;j;j

OF THE STATE OF HAWAIdf

 

,,.m,\,~»

IN THE MATTER OF THE TAX APPEAL OF ROBERTA JO MAHh§R and*“
ARNOLD N. MAHLER, Plaintiffs~Appellants, v. COUNTY OF
HAWAfI, REAL PROPERTY TAX DIVISION, Defendant-Appelle€

APPEAL FROM THE TAX APPEAL COURT
(Tax Appeal Case No. O7~OlO5)

ORDER DENYING APPELLANTS' MOTION FOR RECONSIDERATION
OF THIS COURT'S MEMORANDUM OPINION OF DECEMBER 17, 2009
(By: Foley, Presiding J., and Fujise, J.1

Upon consideration of Appellants‘ Motion for
Reconsideration of this Court's Memorandum Opinion of
December l7, 2009, filed on December 29, 2009, and Addendum of
Law, filed on December 30, 2009,

IT IS HEREBY ORDERED that Appellants' motion for
reconsideration is denied.

DATED: Honolulu, HawaFi, January ll, 2010.

On the motion:
Arnold N. Mahler and

Roberta Jo Mahler, __
Plaintiffs~Appellants pro se. ‘ %;;>f,,

Presiding Judge

d..,..,p)» 

Associate Judge

Former Judge Corinne K.A. Watanabe was a member of the panel on this
appeal, but has since retired from her judgeship effective the close of
business on December 30, 2009.